Exhibit 99.1 PRESS RELEASEFOR IMMEDIATE RELEASE Omaha, Nebraska March 3, 2016 CONTACT: Craig Allen Chief Financial Officer (800) 283-2357 America First Multifamily Investors, L.P. Reports Net Income Per Unit of $0.14 and Cash Available for Distribution of $0.19 per Unit in Fourth Quarter 2015 and Cash Available for Distribution of $0.53 Per Unit for Year Ended December 31, 2015 Omaha, Nebraska – On March 3, 2016, America First Multifamily Investors, L.P. (NASDAQ: ATAX) (the “Partnership”) reported operating results for the fourth quarter and the full year ended December 31, 2015.The Partnership also reported fourth quarter 2015 Cash Available for Distribution (”CAD”) of $0.19 per unit and $0.53 per unit for the year ended December 31, 2015.Total revenue increased to $20.8 million in the fourth quarter 2015, compared to $11.7 million in the fourth quarter 2014, and increased to $64.6 million for the year ended December 31, 2015, compared to $45.6 million for the year ended December 31, 2014. The Partnership reported the following notable transactions during the fourth quarter of 2015: · Purchased eight mortgage revenue bonds for approximately $50.2 million par value which are collateralized by five multifamily residential properties containing a total of 709 units, · Earned approximately $4.8 million in Tier 2 contingent interest income and approximately $1.5 million in loan interest income due to the sale of its two remaining Consolidated VIEs which eliminated the Consolidated VIE segment, · Purchased land for approximately $2.9 million which will be held for investment and development, · Through a newly created subsidiary, committed to loan approximately $17.0 million to build two new multifamily residential properties containing a total of 576 units, and · Borrowed approximately $12.5 million on the line of credit and executed two new TOB Trusts for a total of $23.4 million.
